Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.575 Filed 04/09/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

MANN CONSTRUCTION, INC., et )               CASE NO. 1:20-cv-11307-TLL-PTM
al.                         )
                            )
             Plaintiffs,    )               JUDGE THOMAS L. LUDINGTON
                            )
         v.                 )
                            )               PLAINTIFFS’ REPLY IN
                            )               SUPPORT OF PLAINTIFFS’
UNITED STATES OF AMERICA,   )               MOTION FOR SUMMARY
                            )               JUDGMENT
             Defendant.     )


      Plaintiffs, Mann Construction, Inc., Brook Wood, Kimberly Wood, Lee

Coughlin, and Debbie Coughlin (collectively the “Plaintiffs”), respectfully submit

this reply in support of their Motion for Summary Judgment (ECF No. 39) in

accordance with this Honorable Court’s Scheduling Order issued on December 9,

2020 (ECF No. 37). With respect to Count III of Plaintiffs’ Complaint, Plaintiffs’

Motion for Summary Judgment should be granted and Defendant’s Motion for

Summary Judgment (ECF No. 38) should be denied.

      The only questions remaining before this Court are:

      (1)   Whether Congress could implicitly (i.e., not expressly) exempt the
            Internal Revenue Service (“IRS”) from complying with the notice and
            comment requirements of the Administrative Procedures Act, 5 U.S.C.
            § 553, when issuing legislative rules identifying listed transactions
            pursuant to 26 U.S.C. § 6707A?



                                        1
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.576 Filed 04/09/21 Page 2 of 8




      (2)    If Congress could implicitly exempt the IRS from complying with the
             APA, does the legislative history of 26 U.S.C. § 6707A evidence
             Congress’s clear intent to exempt the IRS from complying with the
             notice and comment requirement?

The answer to the first question is no. Simply put, there is no case authority or

statutory support for Defendant’s novel theory. However, even if the first question

is affirmatively answered, Defendant cannot satisfy the second question. The

legislative history simply does not demonstrate Congressional intent to exempt the

IRS from the APA’s notice and comment provision with respect to its issuance of

Notice 2007-83 (the “Notice”), a legislative rule. See, Plaintiffs’ Response in

Opposition to Defendant’s Motion for Summary Judgment (“Plaintiffs’

Opposition”), ECF No. 42 at PageID 448 – 453.

      There is no dispute that 5 U.S.C. § 553(b) excepts certain agency guidance

from the notice and comment requirements if the agency guidance is either

interpretive or for cause. Otherwise, subsequent statutes can only exempt the IRS if

the statute does so expressly as required by 5 U.S.C. § 559. As set forth below and

in Plaintiffs’ Opposition (ECF No. 42), the authorities cited by Defendant do not

expressly exempt the IRS from the APA’s notice and comment requirement.

      Having offered no argument to the contrary, Defendant acknowledges the

Notice is legislative as opposed to interpretive. Indeed, Defendant has not argued

that either of the exceptions set forth in 5 U.S.C. 553(b) apply in this case. Moreover,

Defendant does not oppose Plaintiffs’ claim that they are entitled to the refund
                                           2
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.577 Filed 04/09/21 Page 3 of 8




requested if the Court finds the Notice is invalid under the APA. Defendant waived

these arguments by failing to raise them in Defendant’s Motion for Summary

Judgment (ECF No. 38) or in its Response to Plaintiffs’ Motion for Summary

Judgment (ECF No.41). See, Schuette v. Rand, E.D. Mich. No. 18-10497, 2020 U.S.

Dist. LEXIS 241779, at *13-14 (Dec. 23, 2020) (plaintiff failed to respond in

opposition to defendant’s argument in motion for summary judgment and, therefore,

waived opposition to the argument); see also, Scott v. Tenn., 878 F.2d 382 (Table),

878 F.2d 382, 1989 U.S. App. LEXIS 9653, *4 (6th Cir. 1989)) (“[Where] a plaintiff

fails to respond or to otherwise oppose a defendant’s motion . . . the district court

may deem the plaintiff to have waived opposition to the motion.”).

      Defendant’s other argument, that Congress implicitly exempted the IRS from

complying with the APA’s notice and comment requirement, should be rejected.

Defendant is just recasting its previously rejected argument from its Motion to

Dismiss (ECF No. 15, PageID 94-103). In denying Defendant’s motion to dismiss

Count III, this Court properly concluded “[t]here is no controlling authority for an

exception to notice and comment based on Congressional intent.” ECF No. 22,

PageID 255. Yet, Defendant maintains – without citation to any persuasive legal

authority or clear congressional intent – that “Congress authorized the IRS to

continue identifying listed transactions by notice without prior comment from the

public.” ECF No. 41 at PageID 426. Defendant further contends, again without legal


                                          3
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.578 Filed 04/09/21 Page 4 of 8




support or evidence of clear intent, that the IRS issued the Notice “in accordance

with Congressional authorization.” Id. at Page ID 427.

      “[C]ongressional authorization” of an agency’s prior action “requires

something more than ‘mere acquiescence’ to the action.” See, Skyworks, LTD v.

Centers for Disease Control & Prevention, 2021 U.S. Dist. LEXIS 44633 at **36-

37 (N.D. Ohio, March 10, 2021) (citing Hannah v. Larche, 363 U.S. 420, 439 (1960).

In Skyworks, the court held “Congress may, by enactment not otherwise

inappropriate, ratify acts which it might have authorized and give the force of law to

official action unauthorized when taken. When Congress ratifies prior actions,

however, it must do so clearly and ‘explicitly so declare[].’” Id. at *36 (internal

quotations and citations omitted). Here, Congress never declared – explicitly or

otherwise – that Treasury was permitted to issue the Notice without following the

APA’s notice and comment requirement. Thus, the Notice is invalid.

       Additionally, Defendant’s apparent continued reliance on Asiana Airlines v.

FAA, 134 F.3d 393 (D.C. Cir. 1998) remains misplaced. In Asiana Airlines, the

question addressed by the court was “whether Congress has established procedures

so clearly different from those required by the APA that it must have intended to

displace the norm.” Id. at 397. In other words, only “when Congress sets forth

specific procedures that ‘express[] its clear intent that APA notice and comment

procedures need not be followed,’ an agency may lawfully depart from the normally


                                          4
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.579 Filed 04/09/21 Page 5 of 8




obligatory procedures of the APA.” Id. at 398 (emphasis added), quoting Methodist

Hospital of Sacramento v. Shalala, 309 U.S. App. D.C. 37, 38 F.3d 1225, 1237 (D.C.

Cir. 1994). In support of its holding, the court determined, similar to Marcello v.

Bonds, 349 U.S. 302 (1955), that the established alternative procedures were clearly

different but “functionally equivalent to the procedures mandated for adjudications

governed by [APA].” Id. The court observed that:

      In the Act, Congress provided express direction to the FAA regarding
      its procedure for establishing fees for overflights: “the Administrator
      shall publish in the Federal Register an initial fee schedule and
      associated collection process as an interim final rule, pursuant to which
      public comment will be sought and a final rule issued.” 49 U.S.C. §
      45301(b)(2). This language at least in part specifies procedures which
      differ from those of the APA: the agency was to issue not a proposed
      rule, but an “interim final rule,” and comment was to be sought
      “pursuant to,” not in anticipation of, that rule.

Id. at 398.

      Here, the question is the same – did Congress establish procedures via 26

U.S.C. § 6707A that are so clearly different from those required by the APA that it

must have intended to displace the norm? It did not. The statute (26 U.S.C. § 6707A)

does not establish alternative procedures and can be reconciled with the APA’s

notice and comment requirement. Accordingly, there is no justification to depart

from ordinary APA procedures. Instead, based on the IRS’s own Treasury

Regulation, it unilaterally decided that it could issue a legislative rule by notice – a

notice that functions as a final rule, that changes the rights, obligations and duties of


                                           5
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.580 Filed 04/09/21 Page 6 of 8




regulated parties, and subjects those regulated parties to exposure to substantial

monetary and criminal penalties for failing to comply. See, Esquivel-Quintana v.

Lynch, 810 F.3d 1019, 1023-24 (6th Cir. 2016) (“Left unchecked, deference to

agency interpretations of laws with criminal applications threatens a complete

undermining of the Constitution’s separation of powers.”).

      It is worth noting that Defendant’s contention that Congress somehow

“authorized” the IRS to issue the Notice without complying with notice and

comment is truly devoid of legal support. As stated in Plaintiffs’ Opposition, neither

Dorsey nor Asiana Airlines (or any of the other cases cited by Defendant) support

this notion. And certainly nothing in the legislative history of 26 U.S.C. § 6707A

evidences clear Congressional authority permitting the IRS to depart from the

requirements of the APA. Moreover, Defendant’s argument contradicts its earlier

argument in its Motion for Summary Judgment that Congress “implicitly” exempted

the IRS from notice and comment.1 Implicitly allowing an agency to act is starkly


1
 Contradictory arguments are not unexpected from Defendant. In its Motion to
Dismiss Count IV of Plaintiffs’ Complaint, Defendant argued Element 1 of the
Notice was satisfied because the subject transaction “involve[d] a trust or other fund
described in § 419(e)(3).” ECF No. 15 at PageID 106. The Notice, at the outset
proclaims that transactions that satisfy all elements of the Notice are “not allowable
for federal tax purposes.” ECF No. 15-1 at PageID 113. Yet, in Peter E. McGowan
DDS, Inc. v. United States, Case No. 19-cv-01073 in the United States District Court,
Northern District of Ohio, Western Division, a pending case in which a taxpayer is
challenging the tax reporting of the transaction at issue, Defendant, represented by
the same counsel as in the case at bar, argues that the tax reporting is incorrect
because the transaction does not involve a trust or fund, but is rather a principal-
                                          6
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.581 Filed 04/09/21 Page 7 of 8




different from Congress clearly or expressly permitting it to act. Implicit

authorization is “mere acquiescence” and differs from clear intent.

      No matter how the Defendant casts or recasts its argument, the Notice is a

legislative rule; and Congress did not expressly exempt (or even implicitly exempt)

the IRS from the APA’s notice and comment requirement when identifying listed

transactions. Accordingly, the Notice is invalid and, therefore, Plaintiffs are entitled

to the relief sought.



                                        Respectfully submitted,

                                        /s/ Matthew C. Miller
                                        Walter A. Lucas (OH 0068150)
                                        WLucas@westonhurd.com
                                        Samuel J. Lauricia III (OH 0078158)
                                        SLauricia@westonhurd.com
                                        Matthew C. Miller (OH 0084977)
                                        MMiller@westonhurd.com
                                        WESTON HURD LLP
                                        1300 E. 9th Street, Suite 1400
                                        Cleveland, Ohio 44114
                                        Phone: 216-241-6602; Fax: 216-641-8369
                                        Counsel for Plaintiffs




agency relationship between the company and the independent trustee. In other
words, Defendant is taking polar opposite positions with respect to the existence of
a trust in two different cases involving the identical Benefits Trust transaction.
Defendant’s win at all cost approach seemingly knows no bounds. See, ECF 42 at
PageID 446, Footnote 2.
                                           7
Case 1:20-cv-11307-TLL-PTM ECF No. 43, PageID.582 Filed 04/09/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served via the Court’s

electronic filing system on April 9, 2021.

                                       /s/ Matthew C. Miller
                                       Matthew C. Miller (0084977)




                                             8
